UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 31, 2007 AUTOMATIC DATA PROCESSING, INC. (Exact name of registrant as specified in its charter) Delaware 1-5397 22-1467904 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One ADP Boulevard, Roseland, New Jersey 07068 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (973) 974-5000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On July 31, 2007 the Registrant issued a press release announcing the Registrant’s financial results for the third fiscal quarter ended June 30, 2007.A copy of the Registrant’s press release is attached hereto as Exhibit 99 and is hereby incorporated by reference. Item 9.01.Financial Statements and Exhibits. (c)Exhibit 99.Press Release dated July 31, 2007, issued by Automatic Data Processing, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 31, 2007 AUTOMATIC DATA PROCESSING, INC. By: Name: Christopher R. Reidy Title: Chief Financial Officer Exhibit Index Exhibit Number Description 99 Press Release dated July 31, 2007, issued by Automatic Data Processing, Inc
